Motion by appellant to extend time to file the record on appeal and brief to May 12, 1961, instead of May 5, 1961 as provided in the order of this court made April 10, 1961 granting appellant’s motion for a stay pending the hearing and determination of the appeal. On the consent of the parties the appeal is adjourned to the September Term, commencing September 6, 1961; the appeal is ordered to be placed on the calendar for such term; and the record on appeal and the appellant’s brief are directed to be served and filed on or before July 1, 1961. The stay contained in the order of this court entered April 10, 1961, is continued. Beldock, Acting P. J., Ughetta, Kleinfeld, Christ and Pette, JJ., concur.